Citation Nr: 1440842	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-26 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

2.  Entitlement to a disability rating in excess of 30 percent prior to June 29, 2012, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to June 1993, October 2001 to May 2002, May 2003 to February 2004, and October 2005 to August 2007.  He has been awarded the Combat Infantry Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.  

In June 2012, the Veteran testified via video before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

These issues were previously before the Board in September 2012, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA claims processing system reflects that they contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

The issues of an increased rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran was involved in a motor vehicle accident during service which resulted in a TBI.  


CONCLUSION OF LAW

The criteria for service connection for a TBI have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable decision by the Board (grant of service connection), there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran seeks service connection for residuals of a traumatic brain injury (TBI), which resulted from a motor vehicle accident during service.  Review of the service treatment records confirms that the Veteran was involved in a rollover accident while part of a truck convoy in Iraq in August 2006.  Immediately following the incident, he reported some tenderness on the right side of his head, and back and neck stiffness.  He was unsure if he had struck his head in the accident.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

In the present case, the Veteran was afforded a VA medical examination in May 2013 to determine if he had a TBI or any residuals thereof.  The examiner reviewed the claims file in conjunction with the examination and noted the Veteran's in-service motor vehicle accident.  In the examination report, the examiner specifically checked a box indicating that "no" the Veteran had not ever had a TBI or any residuals of a TBI.  However, later in the examination report, the examiner also marked "yes" to the question of whether the Veteran had any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.  The Board does not find these results to be compatible.  The Board notes that the Veteran is already service connected for headaches, and as such, a grant of service connection for a TBI may not result in any additional compensable rating.  However, given that the medical evidence shows the presence of symptoms of a TBI, and the fact that the Veteran's in-service accident in which he struck his head is well-documented, the Board believes that it is appropriate to resolve any reasonable doubt in the Veteran's favor and grant service connection for TBI. 

The Board notes, however, that the Veteran has already been granted service connection for both migraine headaches and PTSD, and compensable ratings have been assigned for these disabilities.  In rating the Veteran's TBI, the RO is cautioned that evaluations of the same disability under various diagnoses is prohibited.  See 38 C.F.R. § 4.14.  


ORDER

Service connection for a TBI is granted.  


REMAND

The Veteran seeks an increased rating for his service-connected PTSD.  A VA psychiatric examination was recently afforded him in May 2013.  Subsequent to that examination, however, the Veteran submitted a December 2013 statement indicating that he had been terminated from his job due to his PTSD.  As this action signifies a potential increase in the severity of the Veteran's PTSD symptomatology, a new VA examination is warranted to determine the present state of his impairment.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Next, in conjunction with the July 2014 brief on appeal, the Veteran's representative submitted a VA hospitalization summary showing inpatient psychiatric treatment in March and April 2014 at the Minneapolis VA Medical Center.  As this summary confirms the existence of outstanding and pertinent VA treatment records, such records must be obtained by the Board prior to final adjudication of this pending claim.  

Finally, the Veteran has a pending claim for a TDIU.  Adjudication of the Veteran's TDIU claim must also be deferred, as this issue is inextricably-intertwined with the increased rating issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Minneapolis VAMC from January 2014 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.
 
2.  Schedule the Veteran for VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  

3.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


